ORIGINAL PROCEEDING
OPINION
McDONALD, Chief Justice.
This is an original proceeding filed by West Flour Mill, petitioning this court for “Interim Injunction”, prohibiting the Sheriff of McLennan County from “levying an execution issued pursuant to Cause 58230”, pending this court’s determination of mov-ant’s appeal from an order of the 19th District Court in Cause 60443, denying temporary injunction against such Sheriff.
Vance secured judgment for $9282.62 against West Mill in Cause 58230 in 19th District Court of McLennan County on November 17, 1969. West Mill failed to file appeal or supersedeas bond, and the judgment is final.
In February 1970 Vance secured issuance of execution on such judgment against West Mill, and on March 15, 1970 the Sheriff issued notice of Sheriff’s Sale on property of West Mill, for March 23, 1970.
On March 20, 1970 West Mill filed Cause 60443 in 19th District Court, as a Bill of Review, seeking to reinstate Cause 58230, so that West Mill might “proceed with the necessary steps in appeal” of Cause 58230; and further sought temporary restraining order and temporary injunction enjoining the Sheriff from proceeding with the execution, pending disposition of Cause 60443.
The trial court granted temporary restraining order, but on hearing of temporary injunction on April 10, 1970 denied same. West Mill appealed to this court from such order, and such cause is pending.
As noted West Mill in this cause seeks “Interim Injunction” prohibiting the Sheriff from proceeding with execution in Cause 58230, pending disposition in this court of appeal in Cause 60433.
The judgment in cause 58230 is final, and there was no appeal or supersedeas bond filed in such cause, and such cause is not on appeal.
We have jurisdiction to issue orders necessary to protect our jurisdiction1 of matters on appeal. But we have no jurisdiction to enjoin the Sheriff from levying *482execution on a judgment that has not been superseded, is not on appeal, and has become final. See Renger v. Jeffrey, 143 Tex. 73, 182 S.W.2d 701.
The petition for “Interim Injunction” is accordingly dismissed for want of jurisdiction.

. Article 1823, rnon’s Ann.Tex.St.